DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/19/2020 and   01/07/2022               has been considered. initialed copies of form 1449 are enclosed herewith. Except for the NPL, cited on IDS of 01/07/2022, is not considered by the Examiner because it is not in English language.
Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The abstract of the disclosure is objected.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the limitation “a cascade flywheel doubly-fed electric machine” and “the cascaded flywheel double-fed electric machine.” The term cascade is defined by an arrange of devices or objects in a series or sequence. The claims recite the term cascade associated with one element structure “flywheel doubly-fed electric machine,” and it’s unclear what other structure elements are in cascade in series or sequence with   flywheel doubly-fed electric machine. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Consequently, the limitations “cascade” and “cascaded” used in the claims are vague and unclear and leave the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter unclear.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov (US 20200395784 A1).
So far as the claims are understood, 
Re. claim 1,  Kuznetsov discloses a kinetic energy recovery system with flywheel (system 210 in figure 2A), comprising:
a cascade flywheel doubly-fed electric machine (“a doubly-fed induction machine DFIM 230”), having a stator end coil (windings 232, 234, and 236), a rotor end coil (windings 238 and 239) and a flywheel (inertial flywheel 242), wherein 
the flywheel can store kinetic energy by increasing speed or releasing kinetic energy by decreasing speed (“The maximum kinetic energy stored by the flywheel 242 may be defined as E0” ¶. [0075]-[0076] wherein kinetic energy is proportional to increase or decrease of speed, see Table 1 “10MJ3 at 12,000rpm”);
a control circuit, having an inverter (“a rotor excitation inverter (REI) 217” ¶. [0066]), a rectifier (“AC-DC power converter 219” ¶. [0067]) and a DC bus connecting the inverter and the rectifier (DC bus carrying DC power from rectifier 219 to inverter 217 through 220), 
wherein the inverter (217) is used to supply alternating current (AC) to the rotor end coil (238) (¶. [0066]), the rectifier has an AC end connected to the stator end coil (232) through an AC bus (see three phase AC bus coupling converter 226 to coils 232 in Fig. 2A), and 
the rectifier (219) converts alternating current to direct current (“AC-DC power converter 219”), so that the inverter can draw power from the DC bus (see inverter 217 fed by DC power generated by rectifier 219); and
an electric motor (324), wherein 
when the cascaded flywheel double-fed electric machine decelerates, the cascaded flywheel double-fed electric machine converts mechanical energy into electrical energy (“one machine set is decelerating the flywheel and decreasing kinetic energy upon discharging its load” ¶. [0089]), and provides the electrical energy  (“the inertial storage capacity of the inertial flywheel 242 (E1) could carry the system through many operations at full power and potential” ¶. [0076]) to the electric motor (324), so that the electric motor outputs rotating mechanical energy (see AC Rotary Propulsor Motor 324 and ¶. [0071]).
	Kuznetsov discloses a power transfer system 10 providing power to drive the AC Rotary Propulsor Motor 324 of the vehicle 229 using the linear induction transmitter (254). Kuznetsov does not disclose transferring power directly through an AC bus connected to the phase coil of the electric motor. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Kuznetsov by directly connecting power transfer system 10 to the Rotary Propulsor Motor 324 of the vehicle 229 using a simple AC bus connected to the phase coil of the electric motor This modification may be configured such that if the linear induction transformer (254) is interrupted for whatever reason. 
Re. claim 4,  Kuznetsov discloses a kinetic energy recovery system with flywheel (system 210 in figure 2A), comprising:
a cascade flywheel doubly-fed electric machine (“a doubly-fed induction machine DFIM 230”), having a stator end coil (windings 232, 234, and 236), a rotor end coil (windings 238 and 239) and a flywheel (inertial flywheel 242), wherein 
the flywheel can store kinetic energy by increasing speed or releasing kinetic energy by decreasing speed (“The maximum kinetic energy stored by the flywheel 242 may be defined as E0” ¶. [0075]-[0076] wherein kinetic energy is proportional to increase or decrease of speed, see Table 1 “10MJ3 at 12,000rpm”);
a control circuit, having an inverter (“a rotor excitation inverter (REI) 217” ¶. [0066]), a rectifier (“AC-DC power converter 219” ¶. [0067]) and a DC bus connecting the inverter and the rectifier (DC bus carrying DC power from rectifier 219 to inverter 217 through 220), 
wherein the inverter (217) is used to supply alternating current (AC) to the rotor end coil (238) (¶. [0066]), the rectifier has an AC end connected to the stator end coil (232) through an AC bus (see three phase AC bus coupling converter 226 to coils 232 in Fig. 2A), and 
the rectifier (219) converts alternating current to direct current (“AC-DC power converter 219”), so that the inverter can draw power from the DC bus (see inverter 217 fed by DC power generated by rectifier 219); and
an electric motor (see AC Rotary Propulsor Motor 324), having a phase connected to the AC bus (Plyphase AC bus output of 308) using a three-phase transformer (254), wherein 
when the cascaded flywheel double-fed electric machine decelerates, the cascaded flywheel double-fed electric machine converts mechanical energy into electrical energy (“one machine set is decelerating the flywheel and decreasing kinetic energy upon discharging its load” ¶. [0089]), and provides the electrical energy  (“the inertial storage capacity of the inertial flywheel 242 (E1) could carry the system through many operations at full power and potential” ¶. [0076]) to the electric motor (324), so that the electric motor outputs rotating mechanical energy (see AC Rotary Propulsor Motor 324 and ¶. [0071]).
	Kuznetsov discloses a power transfer system 10 providing power to drive the AC Rotary Propulsor Motor 324 of the vehicle 229 using the linear induction transmitter (254). Kuznetsov does not disclose transferring power directly through an AC bus connected to the phase coil of the electric motor. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Kuznetsov by directly connecting power transfer system 10 to the Rotary Propulsor Motor 324 of the vehicle 229 using a simple AC bus connected to the phase coil of the electric motor This modification may be configured such that if the linear induction transformer (254) is interrupted for whatever reason. 
Re. claim 7,  Kuznetsov discloses a kinetic energy recovery system with flywheel (system 210 in figure 2A), comprising:
a modulation (¶. [0022]) flywheel doubly-fed electric machine (“a doubly-fed induction machine DFIM 230”), having a stator end coil (windings 232, 234, and 236), a rotor end coil (windings 238 and 239) and a flywheel (inertial flywheel 242), wherein 
the flywheel can store kinetic energy by increasing speed or releasing kinetic energy by decreasing speed (“The maximum kinetic energy stored by the flywheel 242 may be defined as E0” ¶. [0075]-[0076] wherein kinetic energy is proportional to increase or decrease of speed, see Table 1 “10MJ3 at 12,000rpm”);
a control circuit, having an inverter (“a rotor excitation inverter (REI) 217” ¶. [0066]), a rectifier (“AC-DC power converter 219” ¶. [0067]) and a DC bus connecting the inverter and the rectifier (DC bus carrying DC power from rectifier 219 to inverter 217 through 220), 
wherein the inverter (217) is used to supply alternating current (AC) to the rotor end coil (238) (¶. [0066]), the rectifier has an AC end connected to the stator end coil (232) through an AC bus (see three phase AC bus coupling converter 226 to coils 232 in Fig. 2A), and 
the rectifier (219) converts alternating current to direct current (“AC-DC power converter 219”), so that the inverter can draw power from the DC bus (see inverter 217 fed by DC power generated by rectifier 219); and
an electric motor (324), wherein 
when the cascaded flywheel double-fed electric machine decelerates, the cascaded flywheel double-fed electric machine converts mechanical energy into electrical energy (“one machine set is decelerating the flywheel and decreasing kinetic energy upon discharging its load” ¶. [0089]), and provides the electrical energy  (“the inertial storage capacity of the inertial flywheel 242 (E1) could carry the system through many operations at full power and potential” ¶. [0076]) to the electric motor (324), so that the electric motor outputs rotating mechanical energy (see AC Rotary Propulsor Motor 324 and ¶. [0071]).
	Kuznetsov discloses a power transfer system 10 providing power to drive the AC Rotary Propulsor Motor 324 of the vehicle 229 using the linear induction transmitter (254). Kuznetsov does not disclose transferring power directly through an AC bus connected to the phase coil of the electric motor. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Kuznetsov by directly connecting power transfer system 10 to the Rotary Propulsor Motor 324 of the vehicle 229 using a simple AC bus connected to the phase coil of the electric motor This modification may be configured such that if the linear induction transformer (254) is interrupted for whatever reason. 
Re. claim 10,  Kuznetsov discloses a kinetic energy recovery system with flywheel (system 210 in figure 2A), comprising:
a modulation (¶. [0022]) flywheel doubly-fed electric machine (“a doubly-fed induction machine DFIM 230”), having a stator end coil (windings 232, 234, and 236), a rotor end coil (windings 238 and 239) and a flywheel (inertial flywheel 242), wherein 
the flywheel can store kinetic energy by increasing speed or releasing kinetic energy by decreasing speed (“The maximum kinetic energy stored by the flywheel 242 may be defined as E0” ¶. [0075]-[0076] wherein kinetic energy is proportional to increase or decrease of speed, see Table 1 “10MJ3 at 12,000rpm”);
a control circuit, having an inverter (“a rotor excitation inverter (REI) 217” ¶. [0066]), a rectifier (“AC-DC power converter 219” ¶. [0067]) and a DC bus connecting the inverter and the rectifier (DC bus carrying DC power from rectifier 219 to inverter 217 through 220), 
wherein the inverter (217) is used to supply alternating current (AC) to the rotor end coil (238) (¶. [0066]), the rectifier has an AC end connected to the stator end coil (232) through an AC bus (see three phase AC bus coupling converter 226 to coils 232 in Fig. 2A), and 
the rectifier (219) converts alternating current to direct current (“AC-DC power converter 219”), so that the inverter can draw power from the DC bus (see inverter 217 fed by DC power generated by rectifier 219); and
an electric motor (see AC Rotary Propulsor Motor 324), having a phase connected to the AC bus (Plyphase AC bus output of 308) using a three-phase transformer (254), wherein 
when the cascaded flywheel double-fed electric machine decelerates, the cascaded flywheel double-fed electric machine converts mechanical energy into electrical energy (“one machine set is decelerating the flywheel and decreasing kinetic energy upon discharging its load” ¶. [0089]), and provides the electrical energy  (“the inertial storage capacity of the inertial flywheel 242 (E1) could carry the system through many operations at full power and potential” ¶. [0076]) to the electric motor (324), so that the electric motor outputs rotating mechanical energy (see AC Rotary Propulsor Motor 324 and ¶. [0071]).
	Kuznetsov discloses a power transfer system 10 providing power to drive the AC Rotary Propulsor Motor 324 of the vehicle 229 using the linear induction transmitter (254). Kuznetsov does not disclose transferring power directly through an AC bus connected to the phase coil of the electric motor. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Kuznetsov by directly connecting power transfer system 10 to the Rotary Propulsor Motor 324 of the vehicle 229 using a simple AC bus connected to the phase coil of the electric motor This modification may be configured such that if the linear induction transformer (254) is interrupted for whatever reason. 
Re. claims 3, 6, 9 and 12, see AC Rotary Propulsor Motor 324  (¶. [0071]).
Allowable Subject Matter
8.	Claims 2, 5, 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846